MURRAY, Justice.
This suit was instituted by Home Owners’ Loan Corporation on a promissory note, in the District Court of Bexar County, against A! B. Williams and wife, Eloise Williams, to recover the balance of an indebtedness, admittedly owing to it by A. B. Williams, following a substitute trustee’s sale of realty, unless said debt be barred by limitation. The suit was not filed until more than four years after Home Owners’ Loan Corporation had declared its indebtedness due and payable. Williams and wife seasonably interposed a plea of limitation under Art. 5527, Vernon’s Ann. Civ. Statutes. Home Owners’ Loan Corporation claimed immunity from the bar of limitation because of its governmental character.
The trial was to the court without the intervention of a jury and the trial court sustained such plea of limitation and rendered judgment that plaintiff take nothing, from which judgment Home Owners’ Loan Corporation has prosecuted this appeal.
This appeal presents but one question, to-wit: Does the Home Owners’ Loan Corporation have the same immunity from a plea of limitation that the Federal Government has?
We conclude that it does not. The Home Owners’ Loan Corporation is a regularly chartered corporation. It has stock and capital. It has a separate and distinct legal existence from the government of the United States. It engages in business very much in the same manner as a private person or corporation. It has the power to sue and be sued in any court of competent jurisdiction, federal or state. 12 U.S.C.A. § 1461 et seq.
We have found no authorities directly in point, but the following are enlightening: Keifer & Keifer v. R. F. C., 306 U.S. 381, 59 S.Ct. 516, 83 L.Ed. 784, pages 794-810; Federal Housing Administration v. Burr, 309 U.S. 242, 60 S.Ct. 488, 84 L.Ed. 724; Home Owners’ Loan Corp. v. Cilley, Tex.Civ.App., 125 S.W.2d 313,
The judgment is affirmed.